Opinion filed December 9, 2010




                                             In The


   Eleventh Court of Appeals
                                           __________

                         Nos. 11-09-00070-CR & 11-09-00071-CR
                                       __________

                      STEPHEN DOUGLAS NICHOLS, Appellant

                                                V.

                                    STATE OF TEXAS, Appellee


                              On Appeal from the 35th District Court

                                        Brown County, Texas

                          Trial Court Cause Nos. CR19688 & CR19773


                              MEMORANDUM                OPINION
       The jury convicted Stephen Douglas Nichols of sexual assault of a child1 and of two
counts of indecency with a child.2 The jury assessed punishment at confinement for twenty years
for each offense. We affirm.
       In his sole issue in each case, appellant contends that the trial court erred when it allowed
the victim, her mother, and her sister to testify at the punishment phase regarding what they each


       1
        Cause No. 11-09-00070-CR.
       2
        Cause No. 11-09-00071-CR.
felt the appropriate punishment for appellant would be. Appellant argues that their testimony
was highly inflammatory and requests a new punishment hearing.
        The record reflects that appellant was the victim’s stepfather. The victim testified that,
when she was sixteen, appellant pulled out a shot glass and began to play the drinking game
“quarters” with her. She was not very good at the game, but appellant was. When she got up to
go to bathroom, she fell. She eventually crawled to her bedroom. Appellant came in, rubbed
and grabbed her breasts, and put his mouth on her breasts. She told him to stop “[t]oo many
times to count.” He also inserted a finger in her vagina. The next day, appellant acted as if
nothing had happened.
        The victim testified that another time appellant provided her with alcohol but told her he
would not “get [her] drunk like [she] was the last time.” However, she did get intoxicated again.
This time, appellant turned on a sexually graphic movie, and she went to her bedroom.
Appellant touched her breasts with his hands and with his mouth. He also touched her vagina
with his mouth.
        The victim described a third time when appellant gave her a Mike’s Hard Liquor
Lemonade. She drank half of it. When appellant put his hand on her breast, she hit him in the
chest and told him to stop. The victim stated that she felt it helped that she was not “slobbering
drunk.”
          At the punishment phase of the trial, the State asked the victim’s sister, her mother, and
the victim what they “would like to see happen” either “in this case” or “to” appellant. Appellant
only objected when the sister was asked. The sister testified that she would like appellant to get
the most punishment and go away for a long time. The mother testified that she wanted him in
jail for the rest of his life. The victim testified that she would like to see appellant put away for
as long as possible.
        The State contends that appellant has either failed to preserve error by failing to object to
the mother’s and the victim’s testimony or has rendered any error harmless by failing to object.
We agree. See Leday v. State, 983 S.W.2d 713, 715-18 (Tex. Crim. App. 1998) (distinguishing
the rule of harmless error, waiver, and the common-law doctrine of curative admissibility);
Jones v. State, 843 S.W.2d 487, 493 (Tex. Crim. App. 1992). The sole issue is overruled in each
case.



                                                  2
       The judgments of the trial court are affirmed.




                                                        TERRY McCALL
                                                        JUSTICE


December 9, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                3